Citation Nr: 0714924	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-20 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than February 
13, 2004, for the award of a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to specially adapted housing.

4.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The veteran also appealed a September 2002 rating decision 
wherein he was granted service connection for diabetes 
mellitus and assigned a disability rating of 20 percent.  
After this appeal was perfected, the RO awarded a 40 percent 
rating for diabetes mellitus in July 2004.  Subsequent to a 
June 2005 informal conference, the veteran stated that he was 
satisfied with the evaluation for his diabetes mellitus and 
withdrew the appeal.  Therefore, the Board finds that the 
appeal of that claim has been withdrawn and is not before the 
Board.  See 38 C.F.R. § 20.204 (2006).


FINDINGS OF FACT

1.  The veteran does not have PTSD that is attributable to 
his active military service.

2.  The veteran filed an informal claim for a TDIU on August 
25, 2004; unemployability was not factually ascertainable by 
clinical evidence until February 13, 2004.

3.  The veteran does not have loss or loss of use of an 
extremity, or blindness in both eyes due to service-connected 
disability.

4.  The veteran does not have blindness in both eyes with 
5/200 visual acuity or less, or the anatomical loss or loss 
of use of both hands due to service-connected disability.


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD that is the result of 
disease or injury incurred in active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006).

2.  The assignment of an effective date earlier than February 
13, 2004, for the award of a TDIU is not warranted.  
38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.1, 3.155, 3.157, 3.400 (2006).

3.  The criteria for a certificate of eligibility for 
specially adapted housing have not been met.  38 U.S.C.A. 
§ 2101 (West 2002 & Supp. 2006); 38 C.F.R. § 3.809 (2006).

4.  The criteria for a certificate of eligibility for a 
special home adaptation grant have not been met.  38 U.S.C.A. 
§ 2101 (West 2002 & Supp. 2006); 38 C.F.R. § 3.809a (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the issues on appeal has 
been accomplished.  Through June 2004 (service connection for 
PTSD), February 2005 (earlier effective date), and 
November 2005 (adaptive housing) notice letters, the RO 
notified the veteran and his representative of the legal 
criteria governing his claims.  By statements of the case 
(SOCs) in June 2005, October 2005, and December 2006, the RO 
notified them of the evidence that had been considered in 
connection with his claims and the bases for the denial of 
his claims.  After each, they were afforded the opportunity 
to respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claims, and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that the June 2004, February 2005, and 
November 2005 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters, the RO notified the veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency and that the RO would make reasonable efforts to 
obtain relevant records not held by a Federal agency, such as 
from a state, private treatment provider, or an employer.  
Additionally, the notice letters requested the veteran to 
submit medical evidence, opinions, statements, and treatment 
records regarding his disabilities.  Regarding the PTSD 
claim, the veteran was notified of evidence necessary to 
support the existence of a stressor.  The RO also told the 
veteran to send it any evidence in his possession that 
pertained to his claims.

Although the complete notice required by the VCAA may not 
have been provided until after the RO initially adjudicated 
the veteran's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical and 
personnel records have been obtained and associated with the 
claims file, as have treatment records from the VA Medical 
Center (VAMC) in Poplar Bluff, Missouri.  The veteran has 
also submitted records from private treatment providers.  
Additionally, the veteran was provided multiple VA 
examinations in relation to his claims, the reports of which 
are of record.  Significantly, the veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claims on appeal that need to be obtained.

II. Analysis

A. Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  Establishing service 
connection for PTSD requires that there be medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).

The veteran contends that he currently suffers from PTSD and 
that it is the result of traumatic events which occurred 
during military service.  Essentially, the veteran's claimed 
stressor is that he knew several soldiers who were casualties 
of the Vietnam War.  The stressor also entails the overall 
experience of service in the Republic of Vietnam.  The 
veteran identified several soldiers, whose deaths were 
traumatic to him.  He also reported witnessing J. H. stepping 
on a land mine.  Additionally, the veteran stated that he had 
to identify the bodies of several of the soldiers at the 
funeral home when they were returned home.

The medical evidence reflects that the veteran was afforded a 
VA psychiatric examination in March 2004.  The examiner 
provided a diagnosis of PTSD and related it to the in-service 
stressor of witnessing the death of J. H.  The examiner also 
reported that the veteran was involved in combat as an 
infantryman.  In a VA psychiatric consultation report, also 
dated in March 2004, the veteran was diagnosed with severe 
PTSD due to combat in Vietnam.  Progress notes from the 
Poplar Bluff VAMC, since that time, show regular psychiatric 
treatment.  Diagnoses of depressive disorder, not otherwise 
specified, dysthymic disorder, and a history of PTSD are 
regularly provided.  The progress notes do not contain 
discussions of the stressor(s) on which the diagnosis is 
based.

After a review of the veteran's service medical and personnel 
records, the Board finds that there is no credible supporting 
evidence that the claimed in-service stressors occurred.  
Personnel records do indicate that the veteran was in Vietnam 
from December 1, 1966 to March 17, 1967.  They also indicate 
that the veteran was brought up on special court-martial 
charges almost immediately upon entering Vietnam and was 
convicted on December 17, 1966, concerning a December 3, 1966 
incident.  The veteran was in confinement status in Vietnam 
from December 19, 1966 to March 17, 1967.  According to his 
Captain, in a December 26, 1966 memorandum, the veteran had 
no military specialty at that time because he was in the 
stockade in Saigon, Vietnam.  There is no evidence in the 
personnel records that the veteran witnessed any casualties.  
There is also no evidence that he participated in combat 
because he was confined.  In February 2001, the veteran's 
character of discharge was upgraded to honorable and he was 
awarded several medals.  However, those awards do not include 
medals that would provide evidence of an in-service combat 
stressor.  Given his situation while in Vietnam, the Board 
finds that his recitation of events is not credible.

Regarding the specific casualties, all of the soldiers 
mentioned were killed in Vietnam on dates when the veteran 
was not in Vietnam, according to the internet research 
provided by the veteran.  Moreover, the name J. H. is not 
listed as a Vietnam casualty.  Thus, the information does not 
provide evidence that the veteran experienced an in-service 
stressor.  To the extent the veteran identified bodies when 
they returned to the United States; such an event would not 
constitute an in-service stressor because it would have 
occurred after the veteran's separation from military 
service.

As a result, the Board finds that the veteran's diagnoses of 
PTSD are based on in-service stressors for which there is no 
credible supporting evidence as to their occurrence.  The 
March 2004 VA examiners were misled when they noted that the 
veteran was involved in combat.  Another examination is not 
necessary because the results would not provide any 
supporting evidence of an in-service stressor.  Further 
development by VA to verify an in-service stressor is also 
not necessary because any research would likely not result in 
the supplementation of credible supporting evidence due to 
the known circumstances of the veteran's Vietnam service.  
Consequently, because there is no credible supporting 
evidence that the claimed in-service stressors occurred, 
service connection for PTSD is not warranted.

For all the foregoing reasons, the Board finds that the claim 
of service connection for PTSD must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim 
of service connection, that doctrine is not applicable.  See 
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. Earlier Effective Date

In December 2004, the RO awarded the veteran a TDIU and 
established the effective date as November 22, 2004, which 
was the date of receipt of the application for a TDIU.  The 
veteran appealed the effective date, claiming that it should 
be as early as January 2003, which he asserts is when he was 
unable to work.  The veteran had an occupation as a truck 
driver and stated that he could not drive the truck due to 
symptoms relating to his service-connected diabetes mellitus.  
By a June 2005 rating decision, the RO awarded an earlier 
effective date of February 13, 2004, for the TDIU.  However, 
the veteran has continued his disagreement of the effective 
date, maintaining that is should be in January 2003.  (The 
Board notes that the RO originally developed the earlier 
effective date issue as a freestanding claim.  Such a claim 
is not valid.  Rudd v. Nicholson, 20 Vet. App. 296, 300 
(2006).  However, because the veteran filed a timely notice 
of disagreement as to the December 2004 decision, the issue 
was not yet final.  Additionally, an SOC has been issued by 
the RO and the veteran has submitted a timely substantive 
appeal.  Therefore, the earlier effective date issue is in 
fact an appeal of the initial decision, and is therefore 
properly before the Board.)

The effective date of an award of increased compensation 
shall be the earliest as of which it is factually 
ascertainable that an increase in disability had occurred, if 
an application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.400(o) (2006); Harper v. Brown, 10 Vet. 
App. 125 (1997).  A TDIU claim is in effect a claim for an 
increased rating.  Norris v. West, 12 Vet. App. 413, 421 
(1999).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2006).  A 
claim, whether formal or informal, must be in writing in 
order to be considered a claim or application for benefits.  
See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  
Any claim for VA benefits must be submitted in the form 
prescribed by the Secretary.  38 U.S.C.A. § 5101(a) (West 
2002 & Supp. 2006).  Section 5101(a) is a clause of general 
applicability and mandates that a claim must be filed  in 
order for any type of benefit to accrue or be paid.  See 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An 
informal claim is any communication indicating an intent to 
apply for one or more benefits, and must identify the benefit 
sought. 38 C.F.R. § 3.155(a) (2006). 

In Servello v. Derwinski, 3 Vet. App. 196 (1992), the United 
States Court of Appeals of Veterans Claims addressed the 
issue of entitlement to an earlier effective date in a TDIU 
claim and pointed out that the applicable statutory and 
regulatory provisions, properly construed, require that the 
Board look to all communications in the file that may be 
interpreted as applications for claims, formal and informal, 
for increased benefits and, then, to all other evidence of 
record to determine the "earliest date as of which," within 
the year prior to the claim, the increase in disability was 
ascertainable.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 Vet. 
App. 129, 134-35 (1992).

A report of examination or hospitalization which meets the 
requisite requirements will be accepted as an informal claim 
for benefits under an existing law or for benefits under a 
liberalizing law or VA issue, if the report relates to a 
disability for which service connection was previously 
established.  The date of an outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  38 C.F.R. § 3.157 (2006).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided, 
that if there is only one such disability, this disability 
shall be ratable as 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).  A total 
disability rating may also be assigned when the evidence 
shows that the individual claimant is unable to secure 
substantially gainful employment due to service-connected 
disability.  38 C.F.R. § 4.16(b) (2006).

The record in this instance reflects that a formal 
application for a TDIU was received on November 22, 2004.  
Prior to receipt of the claim, service connection was in 
effect for:  diabetes mellitus (including diabetic 
retinopathy and renal insufficiency), evaluated as 40 percent 
disabling; peripheral neuropathy of the lower extremities, 
each evaluated as 10 percent disabling; and erectile 
dysfunction, evaluated as noncompensably (zero percent) 
disabling.  A combined disability evaluation of 50 percent 
was in effect for service-connected disability.

By a December 2004 rating action, separate 10 percent 
evaluations were awarded for peripheral neuropathy of each 
upper extremity.  This action resulted in a combined service-
connected disability evaluation of 60 percent.  The veteran 
then met the threshold requirement for a TDIU at that time by 
having one disability ratable at 60 percent or more because 
all the service-connected disabilities were related to his 
diabetes mellitus.  See 4.16(a)(2) (disabilities resulting 
from common etiology will be considered as one disability).  
Individual unemployability was granted and made effective 
from November 22, 2004, the date of receipt of the veteran's 
formal claim.  As noted above, the RO awarded an earlier 
effective date for the TDIU in a June 2005 rating decision.  
Here, an effective date of February 13, 2004, was assigned 
because that was the date that the veteran was first 
diagnosed with peripheral neuropathy.  Therefore, the RO was 
establishing an effective date at the earliest as of which it 
was factually ascertainable that an increase in disability 
had occurred and the veteran was considered to be 
unemployable.  Notably, a formal claim for a TDIU was 
received within one year from such a date.  See 38 C.F.R. 
§ 3.400(o)(2).

The Board has reviewed the entire record for a stated intent 
on the veteran's part to apply for a total rating based on 
unemployability or increased disability in any other respect 
prior to November 22, 2004.  In a statement received on 
August 25, 2004, the veteran described his symptoms relating 
to diabetes mellitus, including swelling in his legs and 
feet.  He also reported that he had trouble driving because 
of his legs and arms and in parentheses stated "can't 
work."  The Board finds that this communication may be 
considered an informal claim for a TDIU.  See 38 C.F.R. 
§ 3.155(a).  However, because the date of the claim is after 
the effective date already established, the informal claim 
does not provide a basis for establishing an earlier 
effective date for the TDIU.

The Board has also reviewed the clinical evidence one year 
prior to the date of receipt of the informal claim for a TDIU 
in order to find the earliest date that it was factually 
ascertainable that the veteran was unemployable.  See 
Servello, 3 Vet. App. at 196.  A VA physician's statement, 
dated February 13, 2004, indicates that the veteran suffered 
from neuropathy of both lower extremities, among other 
things, as a result of his diabetes mellitus.  It also 
mentions that the veteran's diabetes mellitus required 
insulin, a restricted diet, and the regulation of activities.  
A review of the treatment records from the Poplar Bluff VAMC 
does not reveal a diagnosis of peripheral neuropathy or that 
the veteran's diabetes mellitus required regulation of 
activities prior to February 13, 2004.  Because it is shown 
that the veteran likely could not follow a substantially 
gainful occupation as of February 13, 2004, and he met the 
schedular requirements for a TDIU on that date, the Board 
finds that February 13, 2004, is the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred and a claim was received within one 
year from such date.  See 38 C.F.R. § 3.400(o)(2).

Significantly, a review of the record reflects that the 
veteran was in fact employed prior to the established 
effective date for the TDIU.  In a statement, dated in 
November 2002, the veteran explicitly reported that he was 
returning to work.  Also, in an August 2003 statement, the 
veteran stated that he had to cut back his hours but was in 
fact still driving a truck.  Thus, the clinical evidence 
prior to the established effective date, as well as the 
veteran's statements, does not indicate that the veteran was 
unemployable.

In conclusion, while the veteran contends that the effective 
date for the award of a TDIU should be earlier than February 
13, 2004, the Board finds that there is no evidentiary basis 
for the assignment of an effective date for the award prior 
to that date.  In short, entitlement was not shown by the 
evidence prior to that date.  As noted above, the governing 
legal authority is clear and specific, and VA is bound by it.  
See 38 C.F.R. § 3.400(o)(2).  Therefore, the appeal for an 
effective date earlier than February 13, 2004, for the award 
of a TDIU must be denied.

C. Special Benefits

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be awarded to a veteran who is 
receiving compensation for permanent and total service-
connected disability due to:  (1) the loss or loss of use of 
both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; 
or (2) blindness in both eyes, having only light perception, 
plus, the anatomical loss or loss of use of one lower 
extremity; or (3) the loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (4) the loss or loss of 
use of one lower extremity together with the loss or loss of 
use of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, or (5) the 
loss or loss of use of both upper extremities such as to 
preclude use of the arms at or above the elbows.  38 U.S.C.A. 
§ 2101(a) (West 2002 and Supp. 2006); 38 C.F.R. § 3.809 
(2006).

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809(d).

A certificate of eligibility for assistance in acquiring a 
special home adaptation grant may be issued to a veteran who 
is not entitled to a certificate of eligibility for 
assistance in acquiring specially adapted housing and has not 
previously received assistance in acquiring specially 
adaptive housing under 38 U.S.C.A. § 2101; and is entitled to 
compensation for permanent and total disability which (1) is 
due to blindness in both eyes with 5/200 visual acuity or 
less, or (2) includes the anatomical loss or loss of use of 
both hands.  38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. 
§ 3.809a (2006).

The veteran contends that he has a problem with walking 
around his house, including traversing the stairways.  He 
maintains that he requires a cane to ambulate and fears that 
he will fall in his house.

Service connection is currently in effect for:  diabetes 
mellitus, including mild background diabetic retinopathy and 
renal insufficiency (40 percent disabling); peripheral 
neuropathy of the lower extremities (20 percent disabling for 
each leg); peripheral neuropathy of the upper extremities (10 
percent disabling for each arm); and erectile dysfunction 
(noncompensably disabling).  These disabilities are combined 
for a 70 percent evaluation.  As noted above, the veteran has 
been awarded a TDIU.

In this case, although the veteran has impairment of his 
extremities due to service-connected disability, it is not 
shown by the record that he has loss or loss of use of an 
extremity, including the hands.  The veteran is service 
connected for peripheral neuropathy of the upper extremities 
and complains of numbness in the arms and hands.  However, 
the most recent October 2006 VA peripheral nerves examination 
reflects no abnormality of the upper extremities.  On 
examination, strength was 5/5 and there was no upper 
extremity drift.  No sensory deficit of the upper extremities 
was shown.  Moreover, the veteran's disability evaluation for 
both extremities is 10 percent, which is considered to be 
"mild" according to the rating schedule for peripheral 
nerves.  See 38 C.F.R. § 4.124a (Diagnostic Code 8515) 
(2006).  Thus, the veteran's upper extremities disability has 
not even met certain schedular evaluation levels.  
Accordingly, it would be inappropriate to consider the 
veteran's disability as comparable to the "loss of use" of 
an upper extremity.  Additionally, there is no evidence that 
the veteran has actual anatomical loss of an upper extremity 
or hand.

Regarding the veteran's lower extremity disabilities, the 
Board notes that greater impairment is shown.  However, the 
level of disability also does not equate to "loss of use" 
of a lower extremity as contemplated by 38 C.F.R. § 3.809.  
The October 2006 VA examination report indicates that the 
veteran uses a cane to walk, especially because he has 
problems with his balance.  On examination there was 
decreased touch, pinprick, temperature, and vibration in the 
lower extremities, although strength was 5/5.  Deep tendon 
reflexes were 1+ at the knees and ankle reflexes were absent.  
The veteran was unable to tandem walk and had a wide-based 
gait.  He had difficulty with balance and was not able to 
ambulate without using a cane.  The examiner stated that the 
problem with balance was possibly due to peripheral 
neuropathy.  The examiner also believed that the use of 
alcohol was contributing to some of the veteran's symptoms.

Similar to the upper extremities, the veteran's lower 
extremities are currently not evaluated at even the highest 
schedular levels of disability.  At 20 percent disabling, the 
disabilities are rated as "moderate" in severity under 
Diagnostic Code 8521 for peripheral nerves.  38 C.F.R. 
§ 4.124a.  Although the veteran uses one cane to walk, the 
evidence does not show that it is necessary for him to use a 
wheelchair, braces, crutches, or canes as a normal mode of 
locomotion.  See 38 C.F.R. § 3.309(d).  While the veteran 
suffers lower extremity impairment as a result of service-
connected disability, the severity of such disability does 
not equate to the "loss of use" of a lower extremity as 
contemplated in the regulations.  Additionally, actual 
anatomical loss of a lower extremity is not shown.  
Therefore, the veteran is not permanently and totally 
disabled because of loss or loss of use of an extremity.

Concerning his vision, an October 2006 VA treatment record 
shows that the veteran underwent an ophthalmology examination 
at that time.  The veteran was diagnosed with mild diabetic 
retinopathy.  The results did not indicate that the veteran 
experienced blindness.  Visual acuity was slightly worse than 
normal and did not approach 5/200 or less.  The veteran 
stated that his eyes felt fine.  The remaining medical 
records do not contain evidence contrary to the results of 
this examination.  The veteran is not permanently and totally 
disabled because of blindness and does not allege otherwise.

As the evidence does not reflect that the veteran experiences 
loss of use of the upper or lower extremities, including the 
hands, or blindness, due to a service-connected disability, 
such as would warrant the grant of either assistance in 
acquiring specially adapted housing or a special home 
adaptation grant, the criteria for those benefits have not 
been met, and the claims must be denied.  38 U.S.C.A. § 2101; 
38 C.F.R. §§ 3.809, 3.809a.


ORDER

Service connection for PTSD is denied.

An effective date earlier than February 13, 2004, for the 
award of a TDIU is denied.

Entitlement to a certificate of eligibility for specially 
adapted housing is denied.

Entitlement to a certificate of eligibility for a special 
home adaptation grant is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


